 Case 5:19-cv-00793-JAK-GJS Document 42 Filed 04/17/20 Page 1 of 1 Page ID #:348

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    ED CV19-00793 JAK (GJSx)                                        Date    April 17, 2020
 Title       Brian Montgomery v. YRC, Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Cheryl Wynn                                             Not Reported
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:           (IN CHAMBERS) ORDER DISMISSING DEFENDANT YRC, INC. (DKT. 40)
                        JS-6

An Order to Show Cause re Dismissal for Lack of Prosecution was issued on March 4, 2020. It required
Plaintiff to respond in writing no later than March 23, 2020 as to why this action should not be
dismissed for lack of prosecution and failure to comply with prior orders. Dkt. 40 at 1. A hearing on the
Order to Show Cause was set for March 30, 2020, id., but was taken under submission pursuant to the
Continuity of Operations ("COOP") Plan for the Central District of California on March 24, 2020. Dkt. 41.
There has been no response filed to the Order to Show Cause. Therefore, Defendant YRC, Inc. is
dismissed with prejudice for lack of prosecution and failure to comply with the prior orders. Because
Defendant Teamsters 63 has been dismissed with prejudice (Dkt. 34), this matter is closed.


IT IS SO ORDERED.




                                                                                               :

                                                          Initials of Preparer      cw




                                                                                                   Page 1 of 1
